McCay, Judge.
We think the Court erred in saying that the implied warranty of a vendor, that his wares are reasonably fit for the purpose intended, extends also to a warranty that a specified manure sold him will suit the vendee’s land. We all know that in nearly all parts of the country, there is, in the same locality, a variety in the land. Can it be said that the vendor of a manure must inquire into the nature of the vendee’s land, and be responsible if the vendee buys a manure not suited to *622it? We do not agree with this view of the law. A vendor warrants, if he sells manure, that it is manure; that it is reasonably suited for giving additional capacity to land to produce a crop. No manure will do this on all lands — at least, no commercial manure. The planter who owns the land, and has, perhaps, several varieties in the same tract, must determine if it is suited to his land. Any other rule would not only be a great hardship, but would add to the statute terms which the Legislature has not put there.
Judgment reversed.